DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 07/07/2022, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Status of Claims
2. 	Applicant's amendment of claim 1, 5, 15, cancellation of claims 9-14, and additions of new claims 21-26  in “Claims” filed on 06/02/2022 with the “Request for Continued Examination (RCE)” filed on 07/07/2022, have been acknowledged and entered by Examiner.
This office action considers claims 1-8 and 15-26, where claims 15-20 have been withdrawn from consideration, and claims 1-8 and 21-26 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 1-6 and 21-26 are rejected under 35 U.S.C.103 as being unpatentable over Gu et al. (US 20190273060 A1; hereinafter Gu), in view of Chen et al. (US 20210005362 A1; hereinafter Chen). 
Regarding claim 1, Gu teaches an integrated circuit (IC) package support (see the entire document, specifically Fig. 2A+; [0029+], and as cited below), comprising: 
a first conductive structure (228; Fig. 2C; [0031], an occurrence of 228 in the middle of the device that is connected to layer 234) in a dielectric material (material at the extreme right and left of  Fig. 2C that is around the totality of sections 228; where the material between and around metal sections, which is described as a dielectric in [Abstract, 0008-0010, 0032, 0048]), the first conductive structure (228; Fig. 2C; [0031], an occurrence of 228 in the middle of the device that is connected to layer 234) comprising a first portion (horizontal top portion of 228 of 228; Fig. 2C; [0031], an occurrence of 228 in the middle of the device that is connected to layer 234) in a first plane and a second portion (vertical bottom portion of 228 of 228; Fig. 2C; [0031], an occurrence of 228 in the middle of the device that is connected to layer 234) in a second plane, the second plane not coplanar with the first plane (in view of Fig. 2C); 
a second conductive structure (228; Fig. 2C; [0031], an occurrence of 228 on the left of the device that is connected to the second occurrence of 230) in the dielectric material (material at the extreme right and left of  Fig. 2C that is around the totality of sections 228; where the material between and around metal sections, which is described as a dielectric in [Abstract, 0008-0010, 0032, 0048]), the second conductive structure (228; Fig. 2C; [0031], an occurrence of 228 on the left of the device that is connected to the second occurrence of 230) comprising a third portion (horizontal top portion of 228 of 228; Fig. 2C; [0031], an occurrence of 228 on the left of the device that is connected to the second occurrence of 230) in the first plane and a fourth portion (vertical bottom portion of 228 of 228; Fig. 2C; [0031], an occurrence of 228 on the left of the device that is connected to the second occurrence of 230) in the second plane; and 
a material (the material immediately adjacent to and around metal sections 228, which is described as a dielectric in [Abstract, 0008-0010, 0032, 0048]) in the first plane in contact with the first conductive structure (228; Fig. 2C; [0031], an occurrence of 228 in the middle of the device that is connected to layer 234) and the second conductive structure (228; Fig. 2C; [0031], an occurrence of 228 on the left of the device that is connected to the second occurrence of 230), wherein the material (the material immediately adjacent to and around metal sections 228, which is described as a dielectric in [Abstract, 0008-0010, 0032, 0048]) (see below for “includes a positive temperature coefficient material”).  
As noted above, Gu does not expressly disclose “(wherein the material) includes a positive temperature coefficient material”, though Gu does indicate that the dielectric material can comprise of  polyimide or polybenzoxazole (PBO) based dielectric material ([0048]).
However, in the analogous art, Chen teaches an improved circuit configuration and method of protecting active devices operated at a high voltage from damages due to over current caused by an electrical short by using a conductive material with a positive temperature coefficient ([0002]), wherein (Fig. 1A+; [0021+]) a PPTC layer (214; Fig. 6; [0031]) and resistive layers (212) disposed between the electrodes (216), where the polymer positive temperature coefficient (PPTC) layer includes a polymer matrix, and includes a conductive filler, where the polymer matrix such as polyethylene (PE) or high density polyethylene (HDPE), and the conductive filler may be a carbon filler, such as carbon black or graphite ([0034-0035]). The PTC component has is selected to exhibit a targeted trip temperature such as between 100.degree. C. and 200.degree. C. ([0036]), and a resistive component is further affixed to the PTC component, where the resistive component may be a conductive polymer ([0038]). Accordingly, over a targeted temperature range, such as 25.degree. C. to 85.degree. C., the resistive component and PTC component form a PPTC device exhibiting a lesser increase in series resistance as compared to a pure PTC device without the resistive component ([0038]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gu’s material with Chen’s polymer positive temperature coefficient (PPTC) layer includes a polymer matrix and includes a conductive filler, and thereby modified Gu (by Chen) will have
a material (Gu material in Fig. 2C immediately adjacent to and around the first conductive structure 228 and the second conductive structure 228 in view of the material of Chen [0034-0038]) in the first plane in contact with the first conductive structure (228; Fig. 2C; [0031], an occurrence of 228 in the middle of the device that is connected to layer 234) and the second conductive structure (228; Fig. 2C; [0031], an occurrence of 228 on the left of the device that is connected to the second occurrence of 230), wherein the material (Gu material in Fig. 2C immediately adjacent to and around the first conductive structure 228 and the second conductive structure 228 in view of the material of Chen [0034-0038]) includes a positive temperature coefficient (PTC) material (Gu material in Fig. 2C immediately adjacent to and around the first conductive structure 228 and the second conductive structure 228 in view of the material of Chen [0034-0038]) 
The ordinary artisan would have been motivated to modify Gu in the manner set forth above, at least, because Chen teaches uses a conductive material with a positive temperature coefficient to improve circuit configuration and protect active devices operated at a high voltage from damages due to over current caused by an electrical short (Chen [0002]). 
Modified Gu (by Chen) further teaches 
and at least one of the first conductive structure (Gu 228; Fig. 2C; [0031], an occurrence of 228 in the middle of the device that is connected to layer 234) and the second conductive structure (Gu 228; Fig. 2C; [0031], an occurrence of 228 on the left of the device that is connected to the second occurrence of 230) is connected to a ground pathway (Gu 234; Fig. 2C; [0031], an occurrence of 228 in the middle of the device that is connected to layer 234).
Regarding claim 2, modified Gu (by Chen) teaches all of the features of claim 1.
Modified Gu (by Chen) further teaches wherein the dielectric material (material at the extreme right and left of  Fig. 2C that is around the totality of sections 228; where the material between and around metal sections, which is described as a dielectric in [Abstract, 0008-0010, 0032, 0048]) includes an organic material (see [0048]; polyimide or polybenzoxazole (PBO); see also in view of material of Chen [0034-0038]).  
Regarding claim 3, modified Gu (by Chen) teaches all of the features of claim 1.
Modified Gu (by Chen) further teaches wherein the material (Gu material in Fig. 2C immediately adjacent to and around the first conductive structure 228 and the second conductive structure 228 in view of the material of Chen [0034-0038]) includes a polymer.
Regarding claim 4, modified Gu (by Chen) teaches all of the features of claim 1.
Modified Gu (by Chen) further teaches wherein the material (Gu material in Fig. 2C immediately adjacent to and around the first conductive structure 228 and the second conductive structure 228 in view of the material of Chen [0034-0038]) has a trigger temperature that is between 25 degrees Celsius and 105 degrees Celsius (in view of the material of Chen [0034-0038])
Regarding claim 5, modified Gu (by Chen) teaches all of the features of claim 1.
Modified Gu (by Chen) further teaches wherein at least the other of the first conductive structure (Gu 228; Fig. 2C; [0031], an occurrence of 228 in the middle of the device that is connected to layer 234) and the second conductive structure (Gu 228; Fig. 2C; [0031], an occurrence of 228 on the left of the device that is connected to the second occurrence of 230) is connected to a signal pathway (Gu 230; Fig. 2C; [0031], where the first conductive structure is connected to a signal pathway).
Regarding claim 6, modified Gu (by Chen) teaches all of the features of claim 5.
Modified Gu (by Chen) further teaches wherein the first conductive structure (Gu 228; Fig. 2C; [0031], an occurrence of 228 in the middle of the device that is connected to layer 234) and the second conductive structure (Gu 228; Fig. 2C; [0031], an occurrence of 228 on the left of the device that is connected to the second occurrence of 230) are narrowed in a region of the material the material (Gu material in Fig. 2C immediately adjacent to and around the first conductive structure 228 and the second conductive structure 228 in view of the material of Chen [0034-0038]).
Regarding claim 21, Gu teaches an IC assembly (see the entire document, specifically Fig. 2A+; [0029+], and as cited below), comprising: 
an IC die (210; Fig. 3 in view of Fig. 2C; [0031], where the IC 210 comprises of  conductive section 214); and 
a package support (214; Fig. 2C; [0031]) coupled to the IC die (210; Fig. 3 in view of Fig. 2C; [0031], where the IC 210 comprises of conductive section 214), the package support (214; Fig. 2C; [0031]) including: 
a first conductive structure ({228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} in the middle of the device that is connected to layer 234) including a first conductive contact (horizontal top portion of 228), a first conductive via (vertical bottom portion of 228), and a first conductive line (horizontal top portion of 226); 
a second conductive structure ({228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} on the left of the device that is connected to the second occurrence of 230) including a second conductive contact (horizontal top portion of 228), a second conductive via (vertical bottom portion of 228), and a second conductive line (horizontal top portion of 226); and ATTORNEY DOCKET NUMBERPATENT APPLICATION AC0293-US16/728,278 Confirmation No. 1055 5 
(see below for “a positive temperature coefficient (PTC)”) material (the material between and around metal sections, which is described as a dielectric in [Abstract, 0008-0010, 0032, 0048]) between the first conductive structure ({228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} in the middle of the device that is connected to layer 234) and the second conductive structure ({228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} on the left of the device that is connected to the second occurrence of 230) and in contact with the first conductive line (horizontal top portion of 226) and the second conductive line (horizontal top portion of 226), 
wherein: 
at least one of the first conductive structure ({228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} in the middle of the device that is connected to layer 234) and the second conductive structure ({228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} on the left of the device that is connected to the second occurrence of 230) is conductively connected to a ground connection (234; Fig. 2C; [0031], an occurrence of {228, 226} in the middle of the device that is connected to layer 234).  
As noted above, Gu does not expressly disclose “a positive temperature coefficient (PTC) (material between the first conductive structure and the second conductive structure and in contact with the first conductive line and the second conductive line), though Gu does indicate that the dielectric material can comprise of  polyimide or polybenzoxazole (PBO) based dielectric material ([0048]).
However, in the analogous art, Chen teaches an improved circuit configuration and method of protecting active devices operated at a high voltage from damages due to over current caused by an electrical short by using a conductive material with a positive temperature coefficient ([0002]), wherein (Fig. 1A+; [0021+]) a PPTC layer (214; Fig. 6; [0031]) and resistive layers (212) disposed between the electrodes (216), where the polymer positive temperature coefficient (PPTC) layer includes a polymer matrix, and includes a conductive filler, where the polymer matrix such as polyethylene (PE) or high density polyethylene (HDPE), and the conductive filler may be a carbon filler, such as carbon black or graphite ([0034-0035]). The PTC component has is selected to exhibit a targeted trip temperature such as between 100.degree. C. and 200.degree. C. ([0036]), and a resistive component is further affixed to the PTC component, where the resistive component may be a conductive polymer ([0038]). Accordingly, over a targeted temperature range, such as 25.degree. C. to 85.degree. C., the resistive component and PTC component form a PPTC device exhibiting a lesser increase in series resistance as compared to a pure PTC device without the resistive component ([0038]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gu’s material with Chen’s polymer positive temperature coefficient (PPTC) layer includes a polymer matrix and includes a conductive filler, and thereby modified Gu (by Chen) will have a positive temperature coefficient (PTC) material (Gu material in Fig. 2C around sections 228, 226 in view of the material of Chen [0034-0038]) between the first conductive structure (Gu {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} in the middle of the device that is connected to layer 234) and the second conductive structure (Gu {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} on the left of the device that is connected to the second occurrence of 230)  and in contact with the first conductive line (Gu horizontal top portion of 226 of {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} in the middle of the device that is connected to layer 234) and the second conductive line (Gu horizontal top portion of 226 of {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} on the left of the device that is connected to the second occurrence of 230).
The ordinary artisan would have been motivated to modify Gu in the manner set forth above, at least, because Chen teaches uses a conductive material with a positive temperature coefficient to improve circuit configuration and protect active devices operated at a high voltage from damages due to over current caused by an electrical short (Chen [0002]). 
Regarding claim 22, modified Gu (by Chen) teaches all of the features of claim 21.
Modified Gu (by Chen) further teaches wherein the package support further comprises an organic dielectric material (Gu material at the extreme right and left of  Fig. 2C that is around the totality of sections 226, 228 in view of the material content of Chen [0034-0038]; where polyethylene comprises of an organic material) surrounding the first conductive structure (Gu {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} in the middle of the device that is connected to layer 234), the second conductive structure (Gu {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} on the left of the device that is connected to the second occurrence of 230) and the PTC material (Gu material in Fig. 2C around sections 228, 226 in view of the material of Chen [0034-0038]).  
Regarding claim 23, modified Gu (by Chen) teaches all of the features of claim 21.
Modified Gu (by Chen) further teaches wherein at least the other of the first conductive structure (Gu {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} in the middle of the device that is connected to layer 234) and the second conductive structure Gu {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} on the left of the device that is connected to the second occurrence of 230) is conductively connected to a signal connection (Gu 234; Fig. 2C; [0031], an occurrence of {228, 226} in the middle of the device that is connected to layer 234).  
Regarding claim 24, modified Gu (by Chen) teaches all of the features of claim 21.
Modified Gu (by Chen) further teaches wherein: the package support (Gu 214; Fig. 2C; [0031]) includes a plurality of layers, and the first conductive line (Gu horizontal top portion of 226 of {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} in the middle of the device that is connected to layer 234), the second conductive line (Gu horizontal top portion of 226 of {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} on the far left of the device that is connected to layer 230)) and the PTC material (Gu material in Fig. 2C around sections 228, 226 in view of the material of Chen [0034-0038]) are in a same layer in the plurality of layers.  
Regarding claim 25, modified Gu (by Chen) teaches all of the features of claim 21.
Modified Gu (by Chen) further teaches wherein: the first conductive structure (Gu {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} in the middle of the device that is connected to layer 234) further comprises a ground plane (see Fig. 2C), the second conductive via (vertical bottom portion of 228 of {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} on the far left of the device that is connected to layer 230)) extends through an opening in the ground plane, and the PTC material (Gu material in Fig. 2C around sections 228, 226 in view of the material of Chen [0034-0038]) surrounds the second conductive via (vertical bottom portion of 228 of {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} on the far left of the device that is connected to layer 230)) in a plane of the ground plane such that the second conductive via ((vertical bottom portion of 228 of {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} on the far left of the device that is connected to layer 230)) is not in direct contact with the ground plane (see Fig. 2C).  
Regarding claim 26, modified Gu (by Chen) teaches all of the features of claim 21.
Modified Gu (by Chen) further teaches wherein: 
the first conductive line (Gu horizontal top portion of 226 of {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} in the middle of the device that is connected to layer 234) and the second conductive line (Gu horizontal top portion of 226 of {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} on the left of the device that is connected to the second occurrence of 230) are parallel and coplanar, and the PTC material (Gu material in Fig. 2C around sections 228, 226 in view of the material of Chen [0034-0038]) is in contact with and between the first conductive line and the second conductive line, and coplanar with the first conductive line (Gu horizontal top portion of 226 of {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} in the middle of the device that is connected to layer 234)  and the second conductive line (Gu horizontal top portion of 226 of {228, 226}; Fig. 2C; [0031], an occurrence of {228, 226} on the left of the device that is connected to the second occurrence of 230)).
4.	Claims 7-8 are rejected under 35 U.S.C.103 as being unpatentable over Gu et al. (US 20190273060 A1; hereinafter Gu), in view of Chen et al. (US 20210005362 A1; hereinafter Chen), further in view of the following statement. 
Regarding claim 7, modified Gu (by Chen) teaches all of the features of claim 5.
Modified Gu (by Chen) further teaches wherein the first conductive structure (Gu 228; Fig. 2C; [0031], an occurrence of 228 in the middle of the device that is connected to layer 234) (see below for “extends at least partially around”) the second conductive structure (Gu 228; Fig. 2C; [0031], an occurrence of 228 on the left of the device that is connected to the second occurrence of 230).  
As noted above, modified Gu (by Chen) does not expressly disclose “(wherein the first conductive structure) extends at least partially around (the second conductive structure)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the first conductive structure extends at least partially around the second conductive structure” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the first conductive structure extends at least partially around the second conductive structure). Also, the Applicant has not shown that “wherein the first conductive structure extends at least partially around the second conductive structure” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, Page 23, Lines 1-2 of the instant disclosure discloses other possible options such as “Example 8 includes the subject matter of any of Examples 5-7, and further specifies that the first conductive structure extends entirely around the second conductive structure”. Therefore, no rationale is given that the invention will not function without “wherein the first conductive structure extends at least partially around the second conductive structure”. Thus, the claimed “wherein the first conductive structure extends at least partially around the second conductive structure” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the first conductive structure extends at least partially around the second conductive structure” is significant, and the claimed limitation of “wherein the first conductive structure extends at least partially around the second conductive structure” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the first conductive structure extends at least partially around the second conductive structure” is not patentable over modified Gu (by Chen).
Regarding claim 8, modified Gu (by Chen) teaches all of the features of claim 5.
Modified Gu (by Chen) further teaches further teaches wherein the first conductive structure (Gu 228; Fig. 2C; [0031], an occurrence of 228 in the middle of the device that is connected to layer 234) (see below for “extends entirely around”) the second conductive structure (Gu 228; Fig. 2C; [0031], an occurrence of 228 on the left of the device that is connected to the second occurrence of 230).
As noted above, modified Gu (by Chen) does not expressly disclose “(wherein the first conductive structure) extends entirely around (the second conductive structure)”
However, the Applicant has not presented persuasive evidence that the claimed “wherein the first conductive structure extends entirely around the second conductive structure” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the first conductive structure extends entirely around the second conductive structure). Also, the Applicant has not shown that “wherein the first conductive structure extends entirely around the second conductive structure” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, Page 22, Lines 33-34 of the instant disclosure discloses other possible options such as “Example 7 includes the subject matter of any of Examples 5-6, and further specifies that the first conductive structure extends at least partially around the second conductive structure”. Therefore, no rationale is given that the invention will not function without “wherein the first conductive structure extends entirely around the second conductive structure”. Thus, the claimed “wherein the first conductive structure extends entirely around the second conductive structure” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the first conductive structure extends entirely around the second conductive structure” is significant, and the claimed limitation of “wherein the first conductive structure extends entirely around the second conductive structure” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the first conductive structure extends entirely around the second conductive structure” is not patentable over modified Gu (by Chen).
Response to Arguments
	The finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114 in respect with the request for continued examination, in the “Request for Continued Examination (RCE)” filed on 07/07/2022, under 37 CFR 1.114
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 06/02/2022 have been fully considered, but they are not persuasive, because of the following: Applicant's amendments of claim 1 necessitated the shift in new grounds of rejection detailed in sections, above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims, above. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898